IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                  NOS. WR-84,053-01, WR-WR-84,053-02 & WR-84,053-03


                        IN RE JAMES MICHAEL BEATTIE, Relator


                     ON APPLICATIONS FOR WRITS OF MANDAMUS
                      CAUSE NOS. 1218918-A, 1215016-A & 1214470-A
                            IN THE 351ST DISTRICT COURT
                               FROM HARRIS COUNTY


       Per curiam.

                                            ORDER

       Relator has filed motions for leave to file applications for writs of mandamus pursuant to the

original jurisdiction of this Court. In them, Relator contends that he filed applications for writs of

habeas corpus in the 351st District Court of Harris County, more than 180 days have passed since the

date the State received the applications, and the applications have not been timely forwarded to this

Court as mandated by Texas Rule of Appellate Procedure 73.4(b)(5).

       Respondent, the District Clerk of Harris County, is ordered to file a response, which may be

made by submitting the records on such habeas corpus applications, submitting proof of the dates

of receipt by the State showing 180 days has not yet elapsed, or stating that Relator has not filed
                                                                                                  2

applications for writs of habeas corpus in Harris County. These applications for leave to file writs

of mandamus shall be held in abeyance until Respondent has submitted the appropriate response.

Such response shall be submitted within 30 days of the date of this order.



Filed: November 18, 2015
Do not publish